United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 31, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-30144
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HERMAN ROBINSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 01-CR-353-1
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Herman Robinson pleaded guilty to conspiracy to possess with

the intent to distribute more than 50 grams of cocaine base and

more than 500 grams, but less than five kilograms, of cocaine

hydrochloride and distributing less than 500 grams of cocaine

hydrochloride.    On appeal, he contends that his guilty plea as to

the conspiracy count should be set aside as unsupported by the

factual basis.    He avers that the factual basis to his guilty

plea attributed 49.2 grams of cocaine base to him but that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30144
                                -2-

indictment charged him with conspiracy to possess with the intent

to distribute more than 50 grams of cocaine base.    Robinson

contends that the discrepancy between the factual basis and the

indictment rendered his plea invalid.

     Because Robinson did not challenge the factual basis in the

district court, review is for plain error only.     United States v.

Vonn, 122 S. Ct. 1043, 1046 (2002).   The district court did not

plainly err in accepting Robinson’s guilty plea to conspiring to

distribute more than 50 grams of cocaine base as alleged in the

indictment.   Robinson admitted under oath at rearraignment that

he was guilty of a more-than-50-gram conspiracy.    See FED. R.

CRIM. P. 11(f); United States v. Adams, 961 F.2d 505, 508-09 (5th

Cir. 1992).   Even if it is assumed that Robinson admitted to

conspiring to possess with the intent to distribute only 49.2

grams of cocaine base, Robinson makes no argument that he was

misled or prejudiced by the discrepancy between the indictment

and the factual basis, and the record does not show prejudice.

See United States v. Phillips, 625 F.2d 543, 546 (5th Cir. 1980).

The judgment of the district court is AFFIRMED.